Case: 5:18-cr-00081-REW-MAS Doc #: 488 Filed: 01/21/20 Page: 1 of 8 - Page ID#: 3575

                                                                               fila.JJtern District of Kentuokv
                                                                                      FILED                   .,
                           UNITED STATES DISTRICT COURT                             " N• ,{···
                                                                                    Jl\i         •l 2on1J
                                                                                                     l /..1
                           EASTERN DISTRICT OF KENTUCKY                                 Al L!~XiNGTON
                                 CENTRAL DIVISION                                     ROBERT R CARR
                                                                                 CLEFZK U.Et DlSTRiCT COURT
                                    LEXINGTON

    CRIMINAL ACTION NO. 5:18-CR-81-REW

    UNITED STATES OF AMERICA                                                    PLAINTIFF


    V.                              PLEA AGREEMENT


    AUSTIN EDWARD NEDVED                                                      DEFENDANT

                                          * * * *     *

           1.    Pursuant to Federal Rule of Criminal Procedure l l(c), the Defendant will

    enter a guilty plea to Counts 1 and 24 of the Superseding Indictment [DE 249] charging

    a violation of 18 U.S.C. § 1962(d), Conspiracy to Commit a RICO Offense, and 18 U.S.C.

    § 1028A, Aggravated Identity Theft. Pursuant to Rule 1 l(c)(l)(A), the United States will

    move at sentencing to dismiss the remaining counts as against the Defendant.

          2.     The essential elements of 18 U.S.C. § 1962(d) are:

                 (a) That the defendant lmowingly agreed to conduct or participate, directly
                 or indirectly, in the affairs of the charged enterprise through a pattern of
                 racketeering activity;

                 (b) That the enterprise was established;

                 (c) That the enterprise engaged in, or its activities affected, interstate or
                 foreign commerce; and

                 (d) That the defendant was employed by, or associated with, the enterprise.

          3.     The essential elements of 18 U.S.C. § 1028(A) are:
Case: 5:18-cr-00081-REW-MAS Doc #: 488 Filed: 01/21/20 Page: 2 of 8 - Page ID#: 3576




                 (a) That the Defendant knowingly transferred, possessed, or used the means
                     of identification of another person;

                 (b) That the Defendant did not have the lawful authority to transfer, possess,
                     or use the means of identification; and

                 (c) That the Defendant knowingly transferred, possessed, or used the means
                     of identification of another person during and in relation to a felony
                     enumerated in 18 U.S.C. § 1028A(c), including wire fraud.

          4.     As to Counts 1 and 24, the United States could prove the following facts that

    establish the essential elements of the offenses beyond a reasonable doubt, and the

    Defendant admits these facts:

                 (a) The Defendant, Austin Edward Nedved, is a United States citizen, who
          used      monikers      such     as     "USMC1991",     "nedvedtechnologies",
          "thatwhitecollatthuglyfe", and "jimmyglynn494159" online. He was associated
          with and employed by the Alexandria Online Auction Fraud ("AOAF") Network,
          an enterprise as defined by 18 U.S.C. § 1961(4).

                 (b) In or about February 2015, a Confidential Source ("CS") contacted the
          Defendant, who was using the moniker "USMC1991" on localbitcoins.com.
          Conversations ensued between the CS and the Defendant over other platforms,
          including online encrypted chat platfonns, telephone, email, Facebook messenger,
          and Skype. Over the course of their relationship, the CS and the Defendant entered
          an agreement to convett funds from Money Orders, cashier's checks, and
          OneVanilla gift cards and other payment forms into more liquid methods of
          payment including cash and bitcoin. The Defendant knew that victims of fraud were
          wiring or mailing these funds, and he employed at least one other individual to assist
          in receiving the victim funds and converting the funds to cash or bitcoin to send to
          the CS, located in the Eastern District of Kentucky.

                 (c) The Defendant knew the funds were the proceeds of online auction fraud
          and voluntarily joined the scheme, which he knew involved other U.S.-based co-
          conspirators also laundering funds in furtherance of the scheme. To defraud U.S.
          citizens through online auction fraud, foreign co-conspirators used the internet to
          post adve1tisements for goods to auction websites, including eBay, and sales
          websites, including Craigslist. When the foreign co-conspirators convinced victims
          to purchase the falsely advertised goods, they sent the victims invoices for payment
          that appeared to be from legitimate sellers. For a fee, the Defendant, working with
                                                2
Case: 5:18-cr-00081-REW-MAS Doc #: 488 Filed: 01/21/20 Page: 3 of 8 - Page ID#: 3577




          the CS, received these victim funds and converted the funds into more fungible
          methods of payment, which enabled quick delivery of the proceeds back to the
          foreign co-conspirators. The proceeds flowed through the Eastern District of
          Kentucky. The Defendant's conduct promoted the AOAF Network's fraud and
          money laundering operations, by helping to conceal the source, nature, location,
          ownership, and control of the proceeds.

                 ( d) The Defendant had provided the CS with the addresses for P. 0. Boxes in
          and around Massachusetts and the name of fake identities, which the CS sent to
          foreign co-conspirators to use in the underlying fraud. For example, on November
          9, 2015, the Defendant provided the CS with address infotmation for a Post Office
          box in Massachusetts, to receive money orders. On August 18, 2016, the Defendant
          provided the CS with address information for E.Z. to receive cashier's checks.

                 (e) In September 2016, the Defendant provided the CS with a list of identities
          he purported to have purchased off Alphabay, a now-defunct Dark Web market
          known for selling illicit merchandise, including packages of fake identities. One
          such identity was that of T.M., a real person with those identifiers who did not
          consent to the sale or use of identifying infonnation. The Defendant sent the CS
          T.M.'s name, date of birth, social security number, email address, phone number,
          and physical address. Weeks later, the Defendant notified the CS that he received
          fake identity cards with T.M. 's infotmation and sent the CS images of the same.
          Days later, the Defendant provided the CI with a PO Box opened in the name of this
          stolen identity in Nashua, NH, for the purpose of receiving checks from the
          underlying scheme.

                 (f) From February 2015 until November 2017, the Defendant laundered or
          attempted to launder $213,200 worth of proceeds from the online auction fraud
          scheme, which involved over $1,500,000 worth of proceeds flowing through the
          Eastern District of Kentucky.

          5.     The statutory punishment for Count 1 is imprisomnent for not more than

   20 years, a fine of $250,000 or twice the gross gain or loss, and a term of supervised release

   of not more than 3 years. The punishment for Count 24 is imprisomnent for not less than

   2 years, to be served consecutive to any sentence imposed for conviction of Count 1, a fine

   of not more than $250,000 or twice the·gross gain or loss, and a term of supervised release

   of not more than 1 year. A mandatory special assessment of $200 applies, and the
                                                 3
Case: 5:18-cr-00081-REW-MAS Doc #: 488 Filed: 01/21/20 Page: 4 of 8 - Page ID#: 3578




    Defendant will pay this assessment to the U.S. District Court Clerk at the time of the entry

    of the plea.

           6.      Pursuant to Rule 1 l(c)(l)(B), the United States and the Defendant

    recommend the following sentencing guidelines calculations, and they may object to or

    argue in favor of other calculations. This recommendation does not bind the Court.

                 (a) United States Sentencing Guidelines (U.S.S.G.), November 1, 2018,
           manual, will detennine the Defendant's guidelines range.

                   Aggravated Identity I71eft

                  (b) Pursuant to U.S.S.G. § 2Bl.6, the guideline sentence is the term of
           imprisonment required by statute, two years, to be served consecutive to the
           sentence imposed for the wire fraud.

                   RICO Conspiracy

                   (c) Pursuant to U.S.S.G. § 2Sl.l(a)(2), the base offense level is 8.

                  (d) Pursuant to U.S.S.G. §§ 2Sl.l(a)(2) and 2Bl.l(b)(l)(I), increase the
           offense level by 16 levels for a loss amount exceeding $1,500,000.

                  (e) Pursuant to U.S.S.G. § 2Sl.l(b)(2)(C), increase the offense level by
           4 levels for the defendant being involved in the business oflaundering funds.

                   (f) Pursuant to U.S.S.G. § 2S 1. l(b)(3), increase the offense level by 2 levels
           for the offense involving sophisticated laundering.

                  (g) Pursuant to U.S.S.G. § 3El.1 and unless the Defendant commits another
           crime, obstructs justice, or violates a court order, decrease the offense level by
           2 levels for the Defendant's acceptance of responsibility. If the offense level
           dete1mined prior to this 2-level decrease is level 16 or greater, the United States will
           move at sentencing to decrease the offense level by 1 additional level based on the
           Defendant's timely notice of intent to plead guilty.

                  (h) Pursuant to U.S.S.G. § 5El. I, restitution will be determined at
           sentencing.

                                                  4
Case: 5:18-cr-00081-REW-MAS Doc #: 488 Filed: 01/21/20 Page: 5 of 8 - Page ID#: 3579




           7.     No agreement exists about the Defendant's criminal history category

    pursuant to U.S.S.G. Chapter 4. ·

           8.     The Defendant will not file a depaiture motion pursuant to U.S.S.G. Chapter

    5, Patts Hor K. The Defendant also will not seek a sentence below the advisory sentencing

    guidelines range as determined by the Coutt at sentencing.

           9.     The Defendant waives the right to appeal the guilty plea, conviction, and

    sentence. Except for claims of ineffective assistance of counsel, the Defendant also waives

    the right to attack collaterally the guilty plea, conviction, and sentence.

           10.    The Defendant agrees to cooperate fully with the United States Attorney's

    Office by making a full and complete financial disclosure within 30 calendar days of

    executing this plea agreement. The Defendant agrees to complete and sign a financial

    disclosure statement or affidavit disclosing all assets in which the Defendant has any

    interest or over which the Defendant exercises control, directly or indirectly, including

    those held by a spouse, nominee, or other third patty, and disclosing any transfer of assets

   that has taken place within three years preceding the entry of this plea agreement. The

   Defendant will submit to an examination, which may be taken under oath and may include

    a polygraph examination. The Defendant will not encumber, transfer, or dispose of any

   monies, prope1ty, or assets under the Defendant's custody or control without written

   approval from the United States Attorney's Office. If the Defendant is ever incarcerated

   in connection with this case, the Defendant will participate in the Bureau of Prisons Inmate

   Financial Responsibility Program, regardless of whether the Coutt specifically directs

                                                  5
Case: 5:18-cr-00081-REW-MAS Doc #: 488 Filed: 01/21/20 Page: 6 of 8 - Page ID#: 3580




    participation or imposes a schedule of payments. If the Defendant fails to comply with any

    of the provisions of this paragraph, the United States, in its discretion, may refrain from

    moving the Court pursuant to U.S.S.G. § 3El.l(b) to reduce the offense level by one

    additional level, and may argue that the Defendant should not receive a two-level reduction

    for acceptance of responsibility under U.S.S.G. § 3El. l(a).

           11.    The Defendant understands and agrees that, pursuant to 18 U.S.C. § 3613,

    whatever monetary penalties are imposed by the Court will be due and payable

    immediately and subject to immediate enforcement by the United States. If the Court

    imposes a schedule of payments, the Defendant agrees that it is merely a minimum

    schedule of payments and not the only method, nor a limitation on the methods, available

    to the United States to enforce the judgment. The Defendant waives any requirement for

    demand of payment on any fine, restitution, or assessment imposed by the Court and agrees

    that any unpaid obligations will be submitted to the United States Treasury for offset. The

   Defendant authorizes the United States to obtain the Defendant's credit reports at any time.

    The Defendant authorizes the U.S. District Court to release funds posted as security for the

   Defendant's appearance bond in this case, if any, to be applied to satisfy the Defendant's

    financial obligations contained in the judgment of the Court.

           12.    If the Defendant violates any patt of this Agreement, the United States may

   void this Agreement and seek an indictment for any violations of federal laws, and the

   Defendant waives any right to challenge the initiation of additional federal charges.




                                                 6
Case: 5:18-cr-00081-REW-MAS Doc #: 488 Filed: 01/21/20 Page: 7 of 8 - Page ID#: 3581




           13.     This document and the sealed supplement contain the complete and only Plea

    Agreement between the United States Attorney for the Eastern District of Kentucky, the

    Computer Crime and Intellectual Property Section, and the Defendant. The United States

    has not made any other promises to the Defendant.

           14.     This Agreement does not bind the United States Attorney's Offices in other

    districts, or any other federal, state, or local prosecuting authorities.

           15.     The Defendant and the Defendant's attorney acknowledge that the Defendant

    understands this Agreement, that the Defendant's attorney has fully explained this

    Agreement to the Defendant, and that the Defendant's entry into this Agreement is

    voluntary.

                                                        ROBERT M. DUNCAN, JR.
                                                        UNITED STATES ATTORNEY


           Date:       \ /2\f2DZD               By:
                                                        Kathryn M. Anderson
                                                        Assistant United States Attorney



           Date:                                By:




           Date:   I   /2. I I/2,.01.D
                       r                                Austin Edward Nedved
                                                        Defendant




                                                   7
Case: 5:18-cr-00081-REW-MAS Doc #: 488 Filed: 01/21/20 Page: 8 of 8 - Page ID#: 3582




         Date:   I   /J. /I/WLO
                     I




                                         8
